DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 contains the grammatical or typographical error “and known modulated waveform”, in lines 4-5. The Examiner suggests amending this to read “and a known modulated waveform”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second optical transmitter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 10 recites “a non-line of sight optical system comprising the optical signal receiver and the optical transmitter of claim 1”. Thus, claim 10 fails to further limit claim 1, as the only elements recited in claim 10 are “the optical signal receiver and the optical transmitter of claim 1”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz et al. US 9973281 B2 (hereinafter Kowalevicz) in view of Shpantzer et al. US 2008/0310847 A1 (hereinafter Shpantzer).
Regarding Claim 1, Kowalevicz teaches an optical signal receiver (200, Fig. 2) configured to receive and detect a complex modulated optical signal through a propagation path (210, Fig. 2; The mapping module 108 maps the data payload to a particular modulation scheme, such as various positions of a particular phase and amplitude constellation [i.e. “complex modulated”], depending upon the types of modulation used by the transmitter, e.g., phase, amplitude, frequency, or any combination of these, Col. 8, lines 20-32) from an optical transmitter (100, Fig. 1), comprising: an optical resonator (230, Fig. 2; 300, Fig. 3) configured to receive the complex modulated optical signal through the propagation path, and to convert the complex modulated optical signal to an intensity modulated signal (Col. 8, lines 41-57); and a detector (242, Fig. 2) configured to convert the intensity modulated signal into an electrical signal, the electrical signal having an amplitude indicative of an intensity of the intensity modulated signal from the optical resonator, and to provide a detected signal (Col. 9, lines 26-40).
Kowalevicz does not explicitly teach a non-line of site propagation path. However, Kowalevicz does teach that the optical signal receiver is configured to receive and detect optical signals that experience wavefront aberrations such as atmospheric perturbations (Col. 5, lines 16 - Col. 6, line 10). Similarly, Shpantzer teaches that it is well-known in the art to use a non-line of site propagation path to accommodate for wavefront aberrations such as atmospheric perturbations, and that this type of communications can provide a robust covert communication link where it is of vital importance such as military operations in urban terrain, or to provide an optical communication to be used as a "last mile" solution for triple play (internet, high definition TV, voice) access (Par. 4; Par. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kowalevicz to employ a non-line of site propagation path, because Kowalevicz teaches that the optical signal receiver is configured to receive and detect optical signals that experience wavefront aberrations such as atmospheric perturbations, and because it is well-known in the art to use a non-line of site propagation path to accommodate for wavefront aberrations such as atmospheric perturbations, and that this type of communications can provide a robust covert communication link where it is of vital importance such as military operations in urban terrain, or to provide an optical communication to be used as a "last mile" solution for triple play (internet, high definition TV, voice) access.
Regarding Claim 2, Kowalevicz as modified by Shpantzer teaches the optical signal receiver of claim 1 wherein the optical receiver is implemented without one or more of a single mode fiber and adaptive focusing optics (Kowalevicz, receiver of Fig. 2 does not comprise a single mode fiber or adaptive focusing optics, see Fig. 2; Col. 8, line 33 - Col. 9, line 52; entire purpose of the invention of Kowalevicz is to provide systems and methods for demodulation of phase encoded information from free space optical signals, without the necessity for expensive critical focusing optics nor wavefront correction, nor a locally coherent clock source [precision optics, local oscillators, Fiber Bragg Gratings (FBG), and/or delay line interferometers (DLI), etc]; Col. 1, line 33 - Col. 2, line 3; Col. 5, line 38 - Col. 6, line 10); and the optical resonator enables demodulation of complex modulated optical signals with wavefront distortion without any local oscillators or mixers for measuring a phase change of the complex modulated optical signal (Kowalevicz, receiver of Fig. 2 does not comprise any local oscillators or mixers, see Fig. 2; Col. 8, line 33 - Col. 9, line 52; entire purpose of the invention of Kowalevicz is to provide systems and methods for demodulation of phase encoded information from free space optical signals, without the necessity for expensive critical focusing optics nor wavefront correction, nor a locally coherent clock source [precision optics, local oscillators, Fiber Bragg Gratings (FBG), and/or delay line interferometers (DLI), etc]; Col. 1, line 33 - Col. 2, line 3; Col. 5, line 38 - Col. 6, line 10).
Regarding Claim 3, Kowalevicz as modified by Shpantzer teaches the optical signal receiver of claim 1 wherein the complex modulated optical signal is a phase modulated optical signal (Kowalevicz, The mapping module 108 maps the data payload to a particular modulation scheme, such as various positions of a particular phase and amplitude constellation [i.e. “complex modulated”], depending upon the types of modulation used by the transmitter, e.g., phase, amplitude, frequency, or any combination of these, Col. 8, lines 20-32), and the optical resonator is an etalon configured to convert the phase modulated optical signal to the intensity modulated signal (Kowalevicz, Col. 8, lines 41-57).
Regarding Claim 5, Kowalevicz as modified by Shpantzer teaches the optical signal receiver of claim 1.
With reference to the embodiment of Fig. 2, Kowalevicz does not explicitly teach a receive telescope configured to receive the complex modulated optical signal from the optical transmitter through the non-line of site propagation path, the optical resonator further configured to receive the complex modulated optical signal from the receive telescope. However, Kowalevicz does teach that it is conventional in the art for an optical receiver to comprise a receive telescope configured to receive the modulated optical signal from the optical transmitter through the propagation path, the components of the optical receiver further configured to receive the modulated optical signal from the receive telescope (Conventionally, a telescope may be aimed at the light source and the cross sectional area of the telescope, or aperture, may determine how much signal power is collected and concentrated (e.g., focused) at a receiver, Col. 1, lines 44-62), because this allows for aperture adjustment, determining how much signal power is collected and concentrated (e.g., focused) at the receiver, ensuring that the modulated light waves collect signal from a large enough area that the acquired signal power is high enough for accurate detection (Col. 1, lines 44-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz to include a receive telescope configured to receive the complex modulated optical signal from the optical transmitter through the non-line of site propagation path, the optical resonator further configured to receive the complex modulated optical signal from the receive telescope, because it is conventional in the art for an optical receiver to comprise a receive telescope configured to receive the modulated optical signal from the optical transmitter through the propagation path, the components of the optical receiver further configured to receive the modulated optical signal from the receive telescope, as this allows for aperture adjustment, determining how much signal power is collected and concentrated (e.g., focused) at the receiver, ensuring that the modulated light waves collect signal from a large enough area that the acquired signal power is high enough for accurate detection.
Regarding Claim 10, Kowalevicz as modified by Shpantzer teaches a non-line of sight optical system comprising the optical signal receiver (200, Fig. 2) and the optical transmitter (100, Fig. 1) of claim 1 (see rejection of claim 1 above).
Regarding Claim 13, Kowalevicz as modified by Shpantzer teaches the non-line of sight optical signal receiver of claim 1 wherein the optical signal receiver is further configured to receive and detect an optical signal (Kowalevicz, 210, Fig. 2), the optical transmitter being co-located with the optical signal receiver (Kowalevicz, a receiver and a transmitter may be paired together, e.g., to form a transceiver; Col. 8, lines 33-40). Additionally, Shpantzer teaches that the non-line of sight optical signal receiver receives and detects an optical signal from a scatterer (beam is scattered in atmosphere due to Mie and Raleigh effects, Abst.; Par. 4), because non-line of sight communication is based on the light scattering in atmosphere and detecting of at least some portion of the scattered light (Abst.; Par. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz as modified by Shpantzer such that the optical signal is received and detectd from a scatterer, because non-line of sight communication is based on the light scattering in atmosphere and detecting of at least some portion of the scattered light.
Regarding Claim 15, method claim 15 is drawn to the method of using an apparatus the same as claimed in claim 1. As such, limitations of claim 15 correspond to limitations of claim 1, and are therefore rejected for the same reason(s) of obviousness as stated above.
Regarding Claim 16, Kowalevicz as modified by Shpantzer teaches the method of claim 15 wherein the optical resonator is an etalon that demodulates one or more complex modulated optical signals with wavefront distortion (Kowalevicz, Col. 8, lines 41-57; Col. 5, lines 16 - Col. 6, line 10) without any local oscillators or mixers for measuring a phase change of the complex modulated optical signal (Kowalevicz, receiver of Fig. 2 does not comprise any local oscillators or mixers, see Fig. 2; Col. 8, line 33 - Col. 9, line 52; entire purpose of the invention of Kowalevicz is to provide systems and methods for demodulation of phase encoded information from free space optical signals, without the necessity for expensive critical focusing optics nor wavefront correction, nor a locally coherent clock source [precision optics, local oscillators, Fiber Bragg Gratings (FBG), and/or delay line interferometers (DLI), etc]; Col. 1, line 33 - Col. 2, line 3; Col. 5, line 38 - Col. 6, line 10).

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz as modified by Shpantzer, and further in view of Kane US 4829532 (hereinafter Kane).
Regarding Claim 4, Kowalevicz as modified by Shpantzer teaches the optical signal receiver of claim 1.
Kowalevicz as modified by Shpantzer does not teach a tuning controller configured to tune the optical resonator by: altering a temperature of air in or around the optical resonator causing an optical thickness of the optical resonator to change, altering a temperature of a material in the optical resonator causing the optical thickness of the optical resonator to change, rotating the optical resonator to alter the optical thickness, applying a voltage to an electro-optic material in the optical resonator to alter the index of refraction of the electro-optic material, applying a voltage to one or more piezo elements that change in length to thereby change a cavity length of the optical resonator, and/or changing the cavity length by a mechanical movement or an application of pressure applied to one or more semi-reflective surfaces of the optical resonator. However, Kane teaches an optical resonator (Abst.) comprising a tuning controller (although not explitily shown, it is inherent that some type of device is required to generate the applied tuning control voltage [i.e. “controller”], Abst.; Col. 4, line 66 - Col. 5, line 20) configured to tune the optical resonator by: altering a temperature of a material in the optical resonator causing the optical thickness of the optical resonator to change (In the past, thermal tuning was used for frequency tuning. The thermal expansion of the monolithic element, combined with a thermally-induced change in the index of refraction, lead to the change in the optical length of the resonator required for frequency tuning, Col. 1, lines 32-40) , applying a voltage to an electro-optic material in the optical resonator to alter the index of refraction of the electro-optic material (A tuning voltage applied across the piezo-electric sheet tends to change the area of the bonded interface of the sheet to generate a set of tuning forces predominantly in the plane of the surface of the tuning facet. These tuning forces are transmitted through the tuning facet into the solid state portion of the optical resonator to produce a change in its refractive index and dimensional change which tunes the frequency of the optical resonator, Abst.; Col. 4, line 47 - Col. 5, line 20; Claim 1), applying a voltage to one or more piezo elements that change in length to thereby change a cavity length of the optical resonator(A tuning voltage applied across the piezo-electric sheet tends to change the area of the bonded interface of the sheet to generate a set of tuning forces predominantly in the plane of the surface of the tuning facet. These tuning forces are transmitted through the tuning facet into the solid state portion of the optical resonator to produce a change in its refractive index and dimensional change which tunes the frequency of the optical resonator, Abst.; Col. 4, line 47 - Col. 5, line 20; Claim 1), and/or changing the cavity length by a mechanical movement or an application of pressure applied to one or more semi-reflective surfaces of the optical resonator (stress tuning of a monolithic rod laser has been achieved. In this prior art stress-tuned laser, a monolithic rod of lasant material is held in a clamp structure to apply a substantial bias force and thus stress to the laser rod. A portion of the clamp structure includes a stack of piezo-electric elements. A voltage is applied to the piezo-electric elements to modulate the bias force applied to the monolithic rod laser to tune the laser over a substantial tuning range as of 90 GHz; Col. 1, lines 41-60), because this allows the operating frequency of the resonator to be tuned and stabilized (Col. 1, line 1 - Col. 2, line 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevic zas modified by Shpantzer to include a tuning controller configured to tune the optical resonator by: altering a temperature of air in or around the optical resonator causing an optical thickness of the optical resonator to change, altering a temperature of a material in the optical resonator causing the optical thickness of the optical resonator to change, rotating the optical resonator to alter the optical thickness, applying a voltage to an electro-optic material in the optical resonator to alter the index of refraction of the electro-optic material, applying a voltage to one or more piezo elements that change in length to thereby change a cavity length of the optical resonator, and/or changing the cavity length by a mechanical movement or an application of pressure applied to one or more semi-reflective surfaces of the optical resonator, because this allows the operating frequency of the resonator to be tuned and stabilized.
Regarding Claim 17, method claim 17 is drawn to the method of using an apparatus the same as claimed in claim 4. As such, limitations of claim 17 correspond to limitations of claim 4, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz as modified by Shpantzer, and further in view of Dolgin et al. US 2019/0305853 A1 (hereinafter Dolgin).
Regarding Claim 6, Kowalevicz as modified by Shpantzer teaches the optical signal receiver of claim 1.
Kowalevicz as modified by Shpantzer does not teach a polarizing beam splitter configured to transmit the complex modulated optical signal towards the optical resonator and reflect the intensity modulated optical signal from the optical resonator towards the detector. However, Dolgin teaches an optical receivers and methods for balanced signal detection using an optical resonator (Abst.; Fig. 1) comprising a polarizing beam splitter (polarizing beamsplitter 104, Fig. 1) configured to transmit the complex modulated optical signal towards the optical resonator (the free-space optical signal is directed (e.g., transmitted) by the polarizing beamsplitter 104 along the transmit axis, and therefore, along the second optical path 108 to the faraday rotator 114… a majority (or all) of the free-space optical signal energy is directed along the second optical path 108 in the direction of the optical resonator 102… The optical resonator 102 is positioned to receive the free-space optical signal from the faraday rotator along the second optical path 108, Par. 32-38) and reflect the intensity modulated optical signal from the optical resonator towards the detector (Par. 41; Par. 51), because this allows for balanced detection of optical signals in an optical receiver using one or more optical resonators for modulation conversion (Abst; Par. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz as modified by Shpantzer to include a polarizing beam splitter configured to transmit the complex modulated optical signal towards the optical resonator and reflect the intensity modulated optical signal from the optical resonator towards the detector, because this allows for balanced detection of optical signals in an optical receiver using one or more optical resonators for modulation conversion. 
Regarding Claim 18, method claim 18 is drawn to the method of using an apparatus the same as claimed in claim 6. As such, limitations of claim 18 correspond to limitations of claim 6, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz as modified by Shpantzer, and further in view of Paral US 2013/0114964 A1 (hereinafter Paral).
Regarding Claim 11, Kowalevicz as modified by Shpantzer teaches the optical system of claim 10 wherein the optical transmitter comprises: one or more wavelength master oscillators (Kowalevicz, laser 112, Fig. 1; Col. 8, lines 20-32).
Kowalevicz as modified by Shpantzer does not teach wherein the optical transmitter comprises one or more wavelength dispersive optical devices. However, Kowalevicz does teach that the transmitter 100 may also include various optics 116 such as one or more mirrors or lenses to direct the optical signal at the output 118 (Fig. 1; Col. 8, lines 20-32). Additionally, Paral teaches an optical transmitter (transmitter 36, Fig. 8) comprising one or more wavelength dispersive optical devices (dispersing lens 44, Fig. 8; Par. 54), because this allows a desired radiation angle of the light emitted by the transmitter to be adjusted (Par. 54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz as modified by Shpantzer such that the optical transmitter comprises one or more wavelength dispersive optical devices, because Kowalevicz teaches that the transmitter 100 may also include various optics 116 such as one or more mirrors or lenses to direct the optical signal at the output 118, and because the inclusion of such a dispersive lens would allow a desired radiation angle of the light emitted by the transmitter to be adjusted.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz as modified by Shpantzer, and further in view of VILLARRUEL et al. US 2009/0232500 A1 (hereinafter VILLARRUEL), and Shen US 2013/0089333 A1 (hereinafter Shen).
Regarding Claim 12, Kowalevicz as modified by Shpantzer teaches the optical system of claim 10 wherein the optical transmitter comprises: an optical source configured to provide an optical signal (Kowalevicz, laser 112, Fig. 1; Col. 8, lines 20-32); at least one electro-optic modulator (Kowalevicz, optical modulator 114, Fig. 1; Col. 8, lines 20-32); and a transmit telescope configured to receive the optical signal and transmit the complex modulated optical signal through the non-line of site propagation path (Kowalevicz, optics 116 such as one or more mirrors or lenses to direct the optical signal at the output 118, Fig. 1; Col. 8, lines 20-32; non-line of site propagation path as discussed above in the rejection of Claim 1, Shpantzer, Par. 4; Par. 2).
Kowalevicz as modified by Shpantzer does not teach the at least one electro-optic modulator configured to receive a de-multiplexed optical signal and modulate an amplitude of the optical signal; a phase modulator configured to modulate a phase of the amplitude-modulated optical signal; and an optical amplifier configured to amplify the power of the phase-modulated optical signal. However, VILLARRUEL teaches an optical transmitter (Abst.; Fig. 1A), wherein at least one electro-optic modulator is provided for respective signals of a plurality of optical signals (TX1 to TXn, Fig. 1A, #102; Par. 34) configured modulate an amplitude of the optical signal (Par. 34); a phase modulator configured to modulate a phase of the amplitude-modulated optical signal (phase modulator 110, Par. 43-44); and an optical amplifier configured to amplify the power of the phase-modulated optical signal (amplifier 106, Fig. 1a; Par. 45), because this allow the use of multiple wavelengths to segment logical service groups, and improved optical signal power performance can be achieved by using amplitude modulation and phase modulation (Abst.; Par. 43). Additionally, Shen teaches a known optical transmitter (Fig. 2), wherein, in order to overcome the problems of using a plurality of laser sources, a single mode-locked laser based frequency comb source (FCS) is provided generating a plurality of wavelengths which are multiplexed and fed into a demultiplexer (DEMUX), typically an Arrayed Waveguide Grating (AWG) in charge of demultiplexing said multiplexed wavelengths into individual channels. Each of the individual channels is then input into a respective modulator from an array of modulators (Fig. 2; Par. 8-10), because this gives rise to savings in power consumption and easier wavelength alignment (Par. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz as modified by Shpantzer such that the at least one electro-optic modulator configured to receive a de-multiplexed optical signal and modulate an amplitude of the optical signal; a phase modulator configured to modulate a phase of the amplitude-modulated optical signal; and an optical amplifier configured to amplify the power of the phase-modulated optical signal, because this allow the use of multiple wavelengths to segment logical service groups, and improved optical signal power performance can be achieved by using amplitude modulation and phase modulation. Additionally, it is known in the art to provide an optical transmitter with a single mode-locked laser based frequency comb source (as opposed to using a plurality of laser sources) for  generating a plurality of wavelengths which are multiplexed and fed into a demultiplexer (DEMUX), typically an Arrayed Waveguide Grating (AWG) in charge of demultiplexing said multiplexed wavelengths into individual channels, then each of the individual channels is then input into a respective modulator from an array of modulators, because this gives rise to savings in power consumption and easier wavelength alignment.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz as modified by Shpantzer, and further in view of Varshneya et al. US 2009/0142053 A1 (hereinafter Varshneya).
Regarding Claim 14, Kowalevicz as modified by Shpantzer teaches the non-line of sight optical signal receiver of claim 13.
Kowalevicz as modified by Shpantzer does not teach a controller configured to calculate a distance from the optical signal receiver to the scatterer based on a correlation between the detected optical signal received from the scatterer and known modulated waveform. However, Varshneya teaches an optical communication system (Abst.; Fig. 1) comprising a controller (correlator module 150, Fig. 1) configured to calculate a distance from the optical signal receiver to a target based on a correlation between the detected optical signal received from the target and known modulated waveform (Fig. 1; Abst,; Par. 18; Par. 57-60), because this provides optical communication and ranging capabilities enabling secure covert communications between a plurality of parties, and tracking and identifying the movement of objects (Abst.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kowalevicz as modified by Shpantzer to include a controller configured to calculate a distance from the optical signal receiver to the scatterer based on a correlation between the detected optical signal received from the scatterer and known modulated waveform, because this provides optical communication and ranging capabilities enabling secure covert communications between a plurality of parties, and tracking and identifying the movement of objects.
Regarding Claim 20, method claim 20 is drawn to the method of using an apparatus the same as claimed in claim 14. As such, limitations of claim 20 correspond to limitations of claim 14, and are therefore rejected for the same reason(s) of obviousness as stated above.

Allowable Subject Matter
Claims 7-9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636